



AMENDMENT #3
TO
HUBBELL INCORPORATED
AMENDED AND RESTATED TOP HAT RESTORATION PLAN
As Amended and Restated Effective as of January 1, 2005


This Amendment #3 (the “Amendment”) is adopted by Hubbell Incorporated, a
Connecticut corporation (the “Company”), for the purpose of amending that
certain Hubbell Incorporated Amended and Restated Top Hat Restoration Plan (as
Amended and Restated Effective as of January 1, 2005) (as amended, the “Plan”),
as of December 4, 2019 (the “Amendment Effective Date”). Capitalized terms used
in this Amendment and not otherwise defined herein shall have the meanings
assigned to such terms in the Plan.


WHEREAS, pursuant to Section 9.1 of the Plan, the Board of Directors may at any
time and from time to time amend the Plan in any respect without restriction and
without the consent of any Participant, Beneficiary or Spouse; provided that no
such amendment shall impair the right of any Participant, Beneficiary or Spouse
to receive benefits earned and accrued under the Plan prior to such amendment;


WHEREAS, Plan benefits are based on the benefit formula under the Hubbell
Incorporated Retirement Plan for Hourly Employees, formerly known as the Hubbell
Incorporated Retirement Plan for Salaried Employees (the “DB Retirement Plan”);


WHEREAS, the Board has determined that it is advisable and in the best interests
of the Employer to amend the Plan as set forth herein to reflect certain changes
to the Plan that will diverge in part from the terms of the DB Retirement Plan,
as amended, and that such amendment is permitted under Section 9.1 of the Plan.


NOW, THEREFORE, in consideration of the foregoing recitals, the Plan is hereby
amended as follows, effective as of January 1, 2020:


1.
Section 4.1 of the Plan is hereby amended and restated in its entirety as
follows:



“4.1 A Participant’s Retirement Benefit under this Plan shall be the excess of
(a) over (b), where:
(a)    (I) for periods prior to January 1, 2020, equals the applicable Early,
Normal, Late, Deferred Vested or Disability Retirement benefit to which the
Participant is entitled under the Hubbell Retirement Plan (subject to the freeze
on credited service effective as of February 28, 2017 and the freeze on all
benefit accruals effective as of December 31, 2020) as if the calculation were
performed (i) without applying the Compensation Cap and Defined Benefit Maximum,
(ii) including compensation amounts deferred by such Participant under the
Hubbell Incorporated Executive Deferred Compensation Plan (as if such amounts
had not been so deferred), and
(II) for periods on and after January 1, 2020, equals the applicable Early,
Normal, Late, Deferred Vested or Disability Retirement benefit to which the
Participant would be entitled under the Hubbell Retirement Plan (subject to the
freeze on credited service effective as of February 28, 2017 and the freeze on
all benefit accruals effective as of December 31, 2020) as if the calculation
were performed (i) without applying the Compensation Cap and Defined Benefit
Maximum, and (ii) using the following as the definition of Compensation:
“Compensation means Base Salary plus Bonus, where (x) “Base Salary” means the
base or regular cash salary relating to service performed during any calendar
year, excluding distributions from nonqualified deferred





--------------------------------------------------------------------------------





compensation plans, bonuses, commissions, overtime, fringe benefits, stock
options, relocation expenses, incentive payments, non-monetary awards and
automobile and other allowances paid to a Participant for services rendered
(whether or not such amounts are included in the Employee’s gross income); (y)
“Bonus” means any cash incentive or bonus compensation and commission payments
payable in a Plan Year that is in addition to Base Salary, earned by a
Participant under any Employer’s annual bonus and cash incentive plans, but
shall not include any stock option, stock appreciation rights, other
equity-based incentive award or a replacement of an award originally granted as
equity compensation, retention bonus or fringe benefits; and (z) Base Salary and
Bonus shall each be calculated before reduction for compensation voluntarily
deferred or contributed by the Participant pursuant to all qualified or
nonqualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code Sections
125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Employee.
(b)    equals the applicable Early, Normal, Late, Deferred Vested or Disability
Retirement benefit to which the Participant is entitled under the Hubbell
Retirement Plan.
For purposes of the above calculations, it shall be assumed that the
Participant’s benefit under the Hubbell Retirement Plan is a single life annuity
commencing on such Participant’s Separation from Service or, if later, the date
on which such Participant would attain age 55, regardless of when such benefit
actually commences.”
2.
Except as modified by the forgoing, the terms and conditions of the Plan shall
remain in full

force and effect following the adoption of this Amendment.













--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has adopted this Amendment #3 to the Hubbell
Incorporated Amended and Restated Top Hat Restoration Plan as of the Amendment
Effective Date.




HUBBELL INCORPORATED








By:     /s/ Katherine A. Lane        


Print Name: Katherine A. Lane
        
Title: Vice President, General Counsel and Secretary
 
Date: December 4, 2019







